DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.

Response to Amendment
Claims 8-10 are withdrawn as being directed towards the nonelected invention. 
Claims 2 and 5 are canceled. 
Claim 11 is new. 
Claims 1 and 4 are currently amended. 
Claims 1, 3-4, 6-7, and 11 are currently pending and examined below. 

Claim Interpretation
The Examiner notes the following claim interpretation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither 
Claim 1 recites the following contingent limitations: 
An advertisement push system, comprising: 
a processor configured to execute steps of: 
receiving a device location coordinate of an electronic device; and 
outputting advertisement information regarding to at least one of advertisement push regions corresponding to the device location coordinate to the electronic device when the device location coordinate is determined to be located in the advertisement push region [Condition A], 
wherein the advertisement push regions include at least one overlapping region, and after receiving the device location coordinate of an electronic device, the processor is configured to execute [Condition B]: 
outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region [Condition B], and 
[Condition C]; 
wherein the advertisement information regarding to the overlapping region includes the advertisement information regarding to at least two of the advertisement push regions [Condition B].
Claim 3 is not required to be performed if Conditions A or C occur. 
Claim 4 recites the following contingent limitations: 
A server, conducted to an advertisement push system, the server comprising: 
an advertisement push database storing a plurality of push locations, advertisement push regions regarding to each push location, and advertisement information to be pushed according to the advertisement push regions; and 
a processor connected with the advertisement push database; 
wherein the server outputs advertisement information regarding to one of the advertisement push regions corresponding to a device location coordinate when the server receives the device location coordinate from an electronic device and the processor determines that the device location coordinate is located in the advertisement push region [Condition A], 
wherein the advertisement push regions further include at least one overlapping region, when the processor determines that the device location coordinate is located in the overlapping region after receiving the device location coordinate of an electronic device, the server outputs the advertisement information regarding to the overlapping region [Condition B], and 
[Condition C]; 
wherein the advertisement information regarding to the overlapping region includes the advertisement information regarding to at least two of the advertisement push regions [Condition B].
Claims 6-7 are not required to be performed if Conditions A or C occur. 
Claim 11 recites the following contingent limitations: 
An advertisement push system, comprising: 
a processor configured to execute steps of: 
receiving a device location coordinate of an electronic device; and 
outputting advertisement information regarding to at least one of advertisement push regions corresponding to the device location coordinate to the electronic device when the device location coordinate is determined to be located in the advertisement push region [Condition A], 4815-8161-6891, v. 1Application No. 16/013,367 Attorney Docket No. 5640/0372PUS1 Response to Final Office Action dated 17 Jun 2021 Page 5 of 8 
wherein the advertisement push regions include at least one overlapping region, and after receiving the device location coordinate of an electronic device, the processor is configured to execute [Condition B]: 
outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region [Condition B], and 
[Condition C]; 
wherein in the step of outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region, the processor is further configured to execute [Condition B]: 
selecting at least one target advertisement information from the advertisement information regarding to the overlapping region according to at least one selecting condition before outputting the advertisement information of the overlapping region [Condition B]; and 
outputting the target advertisement information [Condition B]; 
wherein the selecting condition include user information of a specific user [Condition B].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

b.	Claim 4 recites the limitation "an electronic device" in line 13. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this electronic device is the same as the one previously mentioned in the claim.
c.	Claim 11 recites the limitation "an electronic device" in line 9. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this electronic device is the same as the one previously mentioned in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-7, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-4, 6-7, and 11 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] receiving a […] location coordinate […]; and outputting advertisement information regarding to at least one of advertisement push regions corresponding to the […] location coordinate […] when the […] location coordinate is determined to be located in the advertisement push region, wherein the advertisement push region includes at least one overlapping region, and after receiving the […] location coordinate […], […] outputting the advertisement information regarding to the overlapping region when the either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “An advertisement push system, comprising: a processor configured to execute steps of”, “device”, and “electronic device”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 3 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental 
Claim 4 recites, in part, the limitations of […] storing a plurality of push locations, advertisement push regions regarding to each push location, and advertisement information to be pushed according to the advertisement push regions; […] outputs advertisement information regarding to one of the advertisement push regions corresponding to a […] location coordinate when […] receives the […] location coordinate […] and […] determines that the […] location coordinate is located in the advertisement push region, wherein the advertisement push region further includes at least one overlapping region, when […] determines that the […] location coordinate is located in the overlapping regions after the receiving the […] location coordinate […], […] outputs the advertisement information regarding to the overlapping regions; and wherein when […] determines that the […] location coordinate is located in a non-overlapping regions of the advertisement push region, […] outputs the advertisement information of only the advertisement push regions; wherein the advertisement information regarding to the overlapping region includes the advertisement information regarding to at least two of the advertisement push regions. These limitations describe or set forth the abstract idea in claim 4. For the same reasons set forth with respect to claim 1, claim 4 also recite an abstract idea in Step 2A Prong 1. Claim 4 recites the additional elements of “A server, conducted to an advertisement push system, the server comprising: an advertisement push database […]; and a processor connected with the advertisement push database,” “device”, and “electronic device.” However, for the same reasons set forth with respect to claim 1, claim 4 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 6-7 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 6 recites the additional elements of “wherein the processor further includes a selecting module”. Claim 7 does not recite any additional elements other than those recited in claims 4 and 6. Therefore, for the same reasons set forth with respect to claims 4 and/or 6, claim 6-7 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 11 recites, in part, the limitations of […] receiving a […] location coordinate […]; and outputting advertisement information regarding to at least one of advertisement push regions corresponding to the […] location coordinate […] when the […] location coordinate is determined to be located in the advertisement push region, wherein the advertisement push region includes at least one overlapping region, and after receiving the […] location coordinate […], […] outputting the advertisement information regarding to the overlapping region when the […] location coordinate is determined to be located in the overlapping regions of the advertisement push region; outputting the advertisement information of only the advertisement push regions when the […] location coordinate is determined to be located in a non-overlapping region of the advertisement push region; wherein in the step of outputting the advertisement information regarding to the overlapping region when the […] location coordinate is determined to be located in the overlapping region, […] further configured to execute: selecting at least one target advertisement information from the advertisement information regarding to the overlapping region according to at least one selecting condition before outputting the advertisement information of the overlapping region; and outputting the target advertisement information; wherein the selecting condition includes user information of a specific user. These limitations describe or set forth the abstract idea in claim 11. For the same reasons set forth with respect to claim 1, claim 11 also recite an abstract idea in Step 2A Prong 1. Claim 11 recites the additional elements of “An advertisement push system, comprising: a processor configured to executed steps of”, “device”, and “electronic device.” However, for the same reasons set forth with respect to claim 1, claim 11 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Coates et al. (US 2013/0314398 A1) (hereinafter “Coates”).

As per Claim 1, Coates discloses An advertisement push system, comprising: a processor configured to execute steps of (Figures 1-2. Also see citations below.): 
receiving a device location coordinate of an electronic device (¶ 17 “As illustrated, system 200 comprises server 210, data store 220, network 230, location provider 240, wireless touch screen input device/display 250 (e.g. a tablet, smart phone) and device 260. More/fewer devices may be utilized within system 200.” ¶ 23 “After a start operation, process 300 flows to operation 310, where location information is obtained. The location information may be obtained from one or more different sources. For example, location information may be obtained from a GPS system that provided GPS coordinates to a device, the location information may be determined from the current view (e.g. coordinating a location for the device using known reference points), the location may be manually entered by the user and/or some combination and/or some other location devices/sensors. According to an embodiment, the device includes various sensors that assist in determining the location and position of the device such as accelerometer(s), magnetometer(s) and gyros that may be used to measure an orientation of a device, acceleration, yaw, pitch and roll of the device.” Also see at least ¶¶ 3 and 18-29); and 
outputting advertisement information regarding to at least one of advertisement push regions corresponding to the device location coordinate to the electronic device when the device location coordinate is determined to be located in the advertisement push region (¶ 3 “An augmented reality (AR) is displayed that combines a real world camera view with a display of virtual objects. A user may view the virtual objects from different perspectives (e.g. in front of the object, behind the object, to the side of the object, on top of the object, below the object, from within the object, and the like). The AR view uses current location information (e.g. GPS coordinates, current elevation . . . ) that is converted to the State Plane Coordinate System (SPCS) to assist in determining where to display the virtual objects on the device display. Virtual objects may be selected for display based on different criteria (e.g. location information). For example, a virtual object may come into view (or disappear from view) when: a user enters a specific area (e.g. room, geofenced region); when a virtual object is within the current field of view; when the virtual object is within a predetermined distance from the user; and the like. A geofence may be configured that defines boundaries for when a virtual object(s) is to be displayed or hidden. An area defined by a geofence may be associated with one of more defined virtual objects [i.e., a plurality of advertisements can be associated with a push region]. For example, a company may be associated with a defined area and when a user is located with the defined area, virtual objects are displayed. A defined boundary may be exclusive or non-exclusive. Exclusive boundaries are associated with virtual objects from authorized entities whereas non-exclusive boundaries may be associated with virtual objects from any number of entities.” ¶ 18 “Data store 220 is configured to store map data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like.” Also see citations above.), 
wherein the advertisement push regions include at least one overlapping region, and after receiving the device location coordinate of an electronic device, the processor is configured to execute (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).): 
outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).), and 
outputting the advertisement information of only the advertisement push region when the device location coordinate is determined to be located in a non-overlapping region of the advertisement push region (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).); 
wherein the advertisement information regarding to the overlapping region includes the advertisement information regarding to at least two of the advertisement push regions (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).).



As per Claim 4, Coates discloses A server, conducted to an advertisement push system, the server comprising (Figures 1-2. Also see citations below.): 
an advertisement push database storing a plurality of push locations, advertisement push regions regarding to each push location, and advertisement information to be pushed according to the advertisement push regions (¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” Also see at least ¶¶ 3 and 18-29); and 
a processor connected with the advertisement push database (Figures 1-2 and ¶ 11. Also see citations above.); 
wherein the server outputs advertisement information regarding to one of the advertisement push regions corresponding to a device location coordinate when the server receives the device location coordinate from an electronic device and the processor determines that the device location coordinate is located in the advertisement push region (¶ 3 “An augmented reality (AR) is displayed that combines a real world camera view with a display of virtual objects. A user may view the virtual objects from different perspectives (e.g. in front of the object, behind the object, to the side of the object, on top of the object, below the object, from within the object, and the like). The AR view uses current location information (e.g. GPS coordinates, current elevation . . . ) that is converted to the State Plane Coordinate System (SPCS) to assist in determining where to display the virtual objects on the device display. Virtual objects may be selected for display based on different criteria (e.g. location information). For example, a virtual object may come into view (or disappear from view) when: a user enters a specific area (e.g. room, geofenced region); when a virtual object is within the current field of view; when the virtual object is within a predetermined distance from the user; and the like. A geofence may be configured that defines boundaries for when a virtual object(s) is to be displayed or hidden. An area defined by a geofence may be associated with one of more defined virtual objects [i.e., a plurality of advertisements can be associated with a push region]. For example, a company may be associated with a defined area and when a user is located with the defined area, virtual objects are displayed. A defined boundary may be exclusive or non-exclusive. Exclusive boundaries are associated with virtual objects from authorized entities whereas non-exclusive boundaries may be associated with virtual objects from any number of entities.” ¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like.” Also see citations above.), 
wherein the advertisement push regions further include at least one overlapping region, when the processor determines that the device location coordinate is located in the overlapping region after receiving the device location coordinate of an electronic device, the server outputs the advertisement information regarding to the overlapping region (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).), and 
wherein when the processor determines that the device location coordinate is located in a non-overlapping region of the advertisement push region, the server outputs the advertisement information of only the advertisement push region (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).); 
wherein the advertisement information regarding to the overlapping region includes the advertisement information regarding to at least two of the advertisement push regions (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).).

As per Claims 6-7, they further limit the condition in claim 4 which is not required to be performed. Therefore, claims 6-7 are also not required to be performed and are met by the teaching of the alternative condition. 

As per Claim 11, Coates discloses An advertisement push system (Figure 2. Also see citations below.), comprising: 
a processor configured to execute steps of (Figures 1-2 and ¶ 11. Also see citations above.): 
receiving a device location coordinate of an electronic device (¶ 17 “As illustrated, system 200 comprises server 210, data store 220, network 230, location provider 240, wireless touch screen input device/display 250 (e.g. a tablet, smart phone) and device 260. More/fewer devices may be utilized within system 200.” ¶ 23 “After a start operation, process 300 flows to operation 310, where location information is obtained. The location information may be obtained from one or more different sources. For example, location information may be obtained from a GPS system that provided GPS coordinates to a device, the location information may be determined from the current view (e.g. coordinating a location for the device using known reference points), the location may be manually entered by the user and/or some combination and/or some other location devices/sensors. According to an embodiment, the device includes various sensors that assist in determining the location and position of the device such as accelerometer(s), magnetometer(s) and gyros that may be used to measure an orientation of a device, acceleration, yaw, pitch and roll of the device.” Also see at least ¶¶ 3 and 18-29); and 
outputting advertisement information regarding to at least one of advertisement push regions corresponding to the device location coordinate to the electronic device when the device location coordinate is determined to be located in the advertisement push region (¶ 3 “An augmented reality (AR) is displayed that combines a real world camera view with a display of virtual objects. A user may view the virtual objects from different perspectives (e.g. in front of the object, behind the object, to the side of the object, on top of the object, below the object, from within the object, and the like). The AR view uses current location information (e.g. GPS coordinates, current elevation . . . ) that is converted to the State Plane Coordinate System (SPCS) to assist in determining where to display the virtual objects on the device display. Virtual objects may be selected for display based on different criteria (e.g. location information). For example, a virtual object may come into view (or disappear from view) when: a user enters a specific area (e.g. room, geofenced region); when a virtual object is within the current field of view; when the virtual object is within a predetermined distance from the user; and the like. A geofence may be configured that defines boundaries for when a virtual object(s) is to be displayed or hidden. An area defined by a geofence may be associated with one of more defined virtual objects [i.e., a plurality of advertisements can be associated with a push region]. For example, a company may be associated with a defined area and when a user is located with the defined area, virtual objects are displayed. A defined boundary may be exclusive or non-exclusive. Exclusive boundaries are associated with virtual data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like.” Also see citations above.), 4815-8161-6891, v. 1Application No. 16/013,367 Attorney Docket No. 5640/0372PUS1 Response to Final Office Action dated 17 Jun 2021 Page 5 of 8 
wherein the advertisement push regions include at least one overlapping region, and after receiving the device location coordinate of an electronic device, the processor is configured to execute (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).): 
outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).), and 
outputting the advertisement information of only the advertisement push region when the device location coordinate is determined to be located in a non-overlapping region of the advertisement push region (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).); 
wherein in the step of outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region, the processor is further configured to execute (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).): 
selecting at least one target advertisement information from the advertisement information regarding to the overlapping region according to at least one selecting condition before outputting the advertisement information of the overlapping region (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).); and 
outputting the target advertisement information (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).); 
wherein the selecting condition include user information of a specific user (This limitation is met by the teaching of the alternative condition (see MPEP 2111.04).).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Christensen et al. (US Patent No. 11,128,812 B2) discloses the concept of determining locations of user gaze within a virtual reality content based on user gaze information, generating a heat map based on the locations of user gaze, and using the heat map to determine that an advertisement should be placed in a location of the virtual reality content where, according to the heat map, users look less frequently. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681